IN THE SUPREME COURT OF THE STATE OF NEVADA


                JEREMY EVAN SIGAL,                                  No. 69758
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                JEREMY EVAN SIGAL,                                  No. 70118 v
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                        FILED
                                  Respondent.
                                                                            APR 2 7 2016
                                                                           TRACIE K. UNDEMAN
                                                                        CLERK OF,SUFREME COURT
                                                                        BY g•
                                     ORDER DISMISSING APPEALS                       C7
                                                                            DEPUCT"Yj              -

                            These are pro se appeals from purported decisions denying a
                motion to modify sentence. Eighth Judicial Drstrict Court, Clark County;
                Kathleen E. Delaney, Eric Johnson, Judges.
                            No decisions, oral or written, had been made on the motions
                when appellant filed his appeals on February 8, 2016, and April 6, 2016.
                Because appellant failed to designate an appealable order, we lack
                jurisdiction over these appeals, and we
                            ORDER these appeals DISMISSED.




                                               -.   /e1   74°
                                        Douglas



                Cherry                                    Gibbord

SUPREME COURT
     OF
     NEVADA

(0) 1047A   e
                                                                                  IC. - 13 2 74,
                cc: Hon. Kathleen E. Delaney, District Judge
                     Hon. Eric Johnson, District Judge
                     Jeremy Evan Sigal
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


kg l941N
                                                 2